DETAILED ACTION
Status of the Claims
1.	Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purvis (US 2008/0164154).
Purvis teach method for quantifying a target substance (determining concentration of analyte, see abstract and [0059]) comprising:
	bringing a sample containing target substance into contact with a biosensor which comprises an enzyme electrode containing an oxidoreductase and a counter electrode (sensor electrode and counter electrode are in contact with measuring solution, wherein the sensor electrode comprises glucose oxidase (oxidoreductase) to detect glucose; (see Fig 2 and [0069][0059][0042]);
	measuring change in the potential difference between the enzyme electrode and the counter electrode due to an oxidation reaction of the target substance catalyzed by the oxidoreductase (change in potential difference is measured between the sensor electrode and counter electrode due to enzymatic conversion of substrate to product i.e. oxidation of glucose, Fig 2 and [0059]);
	calculating the concentration of target substance based on the change in the potential difference (concentration of the analyte in the measurement solution is calculated based on voltage difference, [0059] and abstract);
	wherein a potential between the enzyme electrode and counter electrode is applied before measuring the change in potential difference (a predetermine voltage is applied to sensor electrode and the counter electrode before measuring potential difference, Fig 2 and [0069]).

Claim 8, Purvis teach the potential between sensor electrode and the counter electrode is applied after bringing the sample into contact with the electrodes and is followed by measuring the change in the potential difference [0069].

Claim 9, Purvis teach plurality of voltage differences are measured using plurality of the measuring solutions (see Fig 4), thus it is apparent a cycle of application of potential between the working electrode and counter electrode and measurement of the change in the potential difference is repeated. 


Claim 13, Purvis an apparatus for measuring a target substance comprising: 
a biosensor comprising an enzyme electrode containing an oxidoreductase 15and a counter electrode ( a sensor comprising sensor electrode containing enzyme such as glucose oxidase and a counter electrode, [0069][0042]);
 a control section configured to control the application of a potential to the enzyme electrode of the biosensor (potential is applied to sensor electrode [0069] and Fig 2, thus a control section is present and configured to control the application of voltage); 
a measurement section configured to measure the change in the potential difference between the enzyme electrode and the counter electrode of the biosensor (potential difference is measured between the sensor electrode and counter electrode, [0069] and Fig 2, thus a measurement section is present and configured to measure potential difference change); 
 2



an arithmetic section configured to calculate the concentration of the target substance from the change in the potential difference (concentration of analyte is calculated based on potential difference [0059], thus an arithmetic section is present and configured to calculate; and 

an output section configured to output the concentration of the calculated target substance (Fig 4 shows sensor output at different concentration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US 2014/0021068) in view of Purvis (US 2008/0164154). 

	bringing a sample containing target substance into contact with a biosensor which comprises an enzyme electrode containing an oxidoreductase and a counter electrode (second working electrode and second reference electrode are in contact with sample 16, wherein on the surface of second working electrode oxidation of glucose occurs with glucose dehydrogenase (oxidoreductase); (step (b), see Fig 5 and [0135][0140]);
	measuring change in the potential difference between the enzyme electrode and the counter electrode due to an oxidation reaction of the target substance catalyzed by the oxidoreductase (voltage difference is measured between the second working electrode and second reference electrode due to oxidation of glucose; step (f), Fig 5 [0158]);
	calculating the concentration of target substance based on the change in the potential difference (concentration of the chemical substance in the sample solution is calculated based on voltage difference, step (g) and [0159][0161][0164]);
	wherein a potential between the enzyme electrode and counter electrode is applied before measuring the change in potential difference (step c, a voltage V2 is applied to second working electrode and first reference electrode before step (f); [0142]).
	Arimoto do not explicitly teach the second working electrode is enzyme electrode. However, it would be obvious if not apparent the second working electrode is an enzyme electrode because the reduction of the oxidation-reduction substance 
	Arimoto teach change in potential difference is measured between second working electrode and second reference electrode and potential is applied between second working electrode and first reference electrode and thus do not teach measuring change in potential difference and applying potential happens between same electrodes i.e. second working electrode and second reference electrode (counter electrode) as claimed.  However, Purvis et al. teach method of detecting analyte by applying pre-determined potential to sensor electrode and counter electrode and measuring potential difference to calculate concentration of the analyte (abstract, Fig 2 and [0069][0059]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Purvis teaching that two electrode system or biosensor i.e. (working electrode and counter electrode) is applicable for applying potential and measuring potential difference and thus electrode system would be applicable in Arimoto electrode system or biosensor to produce predictive results of obtaining change in potential difference to determine the concentration of the substance.

Claim 2, the change in potential difference as shown in Fig 4 is a change from the value of potential applied (0 mV) between the second working electrode and the first reference electrode [0150].

Claim 3, the potential applied (voltage V2 of 0 V (0 mV)) is applied between the second working electrode and reference electrode of silver/silver chloride [0150][0177], the voltage of 0V is not less than -100 mV.

Claim 4, the applied voltage between the electrodes is not less than 10 second and not more than 600 seconds [0142][0151], thus it meets the limitation of not less than 0.1 seconds. 

Claims 5-7, Arimoto teach the oxidoreductase is glucose dehydrogenase [0140] which is inherently is comprised of electron transfer unit such heme as evidenced by applicant (see PGPUB [0050]) and therefore is capable of direct transfer of electrons with enzyme electrode. 

Claim 8, Arimoto teach the potential between second working electrode and the reference electrode is applied after bringing the sample into contact with the electrodes (see step (c) is applied after step (b)) and is followed by measuring the change in the potential difference (see step (f)).

Claim 9, Arimoto teach plurality of voltage differences are measured using plurality of the sample solutions [0165], thus it is apparent a cycle of application of potential between the working electrode and counter electrode and measurement of the change in the potential difference is repeated. 

Claim 10 the substance is glucose and oxidoreductase is glucose dehydrogenase [0140].

Claims 11 and 12, Arimoto in view of Purvis teach the sample could be biological fluid such as blood or urine (see Claims 18 and 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795